ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_11_FR.txt.                                                                                 469



      OPINION INDIVIDUELLE DE M. LE JUGE BHANDARI

[Traduction]

   Accord avec les conclusions de la majorité — Existence d’un différend étant
fondamentale pour l’exercice de la compétence de la Cour — Documents et pièces
de procédure des Parties n’attestant pas l’existence d’un différend — Cour n’ayant
pas compétence — Arrêt n’insistant pas suffisamment sur l’absence de différend et
insistant trop sur la nécessité que le défendeur ait connaissance du différend —
Cour ayant eu tort de n’avoir pas statué sur les autres exceptions préliminaires
— Principe de l’Or monétaire — Absence d’effet concret de tout arrêt sur le
fond — Réserve du défendeur — Différend relatif à des situations d’hostilités ou à
la légitime défense — Demandeur n’ayant accepté la juridiction de la Cour qu’aux
fins de la présente affaire — Interprétation ou application de traités multilatéraux.

   1. Je souscris aux conclusions de la majorité des Membres de la Cour ten-
dant à retenir l’exception d’incompétence soulevée par l’Inde au motif de
l’absence de diﬀérend. Je souhaite cependant joindre à l’arrêt l’exposé de
mon opinion individuelle pour asseoir sur une base plus large le raisonne-
ment qui y est développé. Je me propose également d’aborder un autre aspect
de l’aﬀaire, à savoir que, dans le cas d’espèce, la Cour aurait dû répondre aux
autres exceptions préliminaires soulevées par l’Inde, parce que les questions
dont il s’agit dans cette aﬀaire ne concernent pas les seules Parties, mais l’hu-
manité tout entière. En outre, en se prononçant sur ces exceptions, la Cour
aurait permis de « cristalliser » davantage la controverse en cause en la pré-
sente aﬀaire, étant donné, en particulier, que tous les documents, pièces de
procédure et arguments avaient été versés in extenso au dossier.
   2. La question à trancher était de savoir si les documents, les pièces de
procédure et le comportement des Parties permettaient d’établir qu’il exis-
tait entre elles, au moment du dépôt de la requête, un diﬀérend répondant
aux conditions prévues par les instruments juridiques applicables et par la
jurisprudence de la Cour.
   3. En vertu du paragraphe 2 de l’article 36 et du paragraphe 1 de l’ar-
ticle 38 du Statut de la Cour, celle-ci ne peut exercer sa compétence que
s’il existe un diﬀérend entre les parties. La notion de « diﬀérend », et plus
particulièrement celle de « diﬀérend d’ordre juridique », est donc fonda-
mentale pour l’exercice de la compétence de la Cour. L’arrêt le reconnaît
et examine certains aspects essentiels de la jurisprudence de la Cour à cet
égard.
   4. Toute analyse de l’existence ou non d’un diﬀérend devrait commencer
par une déﬁnition de ce dernier terme. Le Black’s Law Dictionary propose
les déﬁnitions suivantes, susceptibles de nous guider dans notre analyse.
       « Diﬀérend : conﬂit ou litige ; conﬂit de prétentions ou de droits ;
     aﬃrmation d’un droit, prétention ou exigence d’une partie qui se
     heurte aux prétentions ou allégations contraires d’une autre partie. »

                                                                                218

          armes nucléaires et désarmement (op. ind. bhandari)                        470

          « Diﬀérend juridique : contestation/conﬂit/désaccord concernant
       l’existence légale 1) d’une obligation ou d’un droit, ou 2) de la nature
       ou de l’étendue de la réparation demandée par la partie lésée pour la
       rupture d’une obligation ou d’un droit. »
   5. M. Harish Salve, qui a plaidé au nom du défendeur, a soutenu qu’en
l’absence de diﬀérend la Cour n’avait pas compétence pour connaître de
l’aﬀaire et que les documents et pièces de procédure des Parties ne permet-
taient pas d’établir l’existence d’un diﬀérend d’ordre juridique entre elles.
Il s’est appuyé sur l’arrêt rendu par la Cour dans les aﬀaires du Sud-Ouest
africain. Le passage pertinent de son exposé est reproduit ci-après :
          « Un diﬀérend doit avoir pour objet un point de droit ou de fait sur
       lequel les parties sont en désaccord. C’est à la Cour qu’il appartient
       d’établir objectivement s’il existe un diﬀérend et quel en est l’objet.
       Dans les aﬀaires du Sud-Ouest africain, la Cour a dit qu’il lui revenait
       de déterminer si « la réclamation de l’une des parties se heurt[ait] à
       l’opposition manifeste de l’autre ». C’est donc d’après les réclamations
       du demandeur, et non les moyens de droit qu’il invoque pour les jus-
       tiﬁer, qu’il convient de déterminer quel est l’objet d’un diﬀérend. » 1
  6. M. Salve a également évoqué comme suit l’aﬀaire de la Compétence
en matière de pêcheries (Espagne c. Canada) :
          « [L]a Cour, faisant référence au paragraphe 1 de l’article 40 de son
       Statut et au paragraphe 2 de l’article 38 de son Règlement, dont elle
       considère les dispositions comme essentielles au regard de la sécurité
       juridique et de la bonne administration de la justice, est parvenue à
       la conclusion qu’il arrivait que des incertitudes surgissent quant à
       l’objet d’un diﬀérend, et qu’il lui incombait en pareil cas, pour se
       prononcer objectivement, de consacrer « une attention particulière à
       la formulation du diﬀérend utilisée par le demandeur ». » 2
  7. M. Alain Pellet, qui plaidait également au nom de l’Inde, a déclaré
que la condition mise à l’exercice de la compétence de la Cour était qu’il
existe un diﬀérend entre les Parties. Il a cité les aﬀaires des Essais
nucléaires, dont le passage ci-après :
          « La Cour, comme organe juridictionnel, a pour tâche de résoudre
       des diﬀérends existant entre Etats. L’existence d’un diﬀérend est
       donc la condition première de l’exercice de sa fonction judiciaire ; on
       ne peut se contenter à cet égard des aﬃrmations d’une partie car
       « l’existence d’un diﬀérend international demande à être établie
       objectivement » par la Cour. » 3
   1 CR 2016/4, p. 27, par. 42.
   2 Ibid., par. 43 (les italiques sont de l’orateur) citant l’aﬀaire de la Compétence
en matière de pêcheries (Espagne c. Canada), compétence de la Cour, arrêt, C.I.J.
Recueil 1998, p. 448, par. 30.
   3 Ibid., p. 37, par. 3, citant Essais nucléaires (Australie c. France), arrêt, C.I.J.

Recueil 1974, p. 270-271, par. 55 ; Essais nucléaires (Nouvelle-Zélande c. France), arrêt,

                                                                                     219

          armes nucléaires et désarmement (op. ind. bhandari)                             471

   8. M. Pellet a également cité les aﬀaires du Sud-Ouest africain :

         « En d’autres termes, il ne suﬃt pas que l’une des parties à une
      aﬀaire contentieuse aﬃrme l’existence d’un diﬀérend avec l’autre par-
      tie. La simple aﬃrmation ne suﬃt pas pour prouver l’existence d’un
      diﬀérend, tout comme le simple fait que l’existence d’un diﬀérend est
      contestée ne prouve pas que ce diﬀérend n’existe pas. Il n’est pas suf-
      ﬁsant non plus de démontrer que les intérêts des deux parties à une
      telle aﬀaire sont en conﬂit. Il faut démontrer que la réclamation de
      l’une des parties se heurte à l’opposition manifeste de l’autre. » 4
   9. Dans l’aﬀaire Géorgie c. Russie, pour déterminer s’il existait un dif-
férend juridique entre ces deux Etats au moment du dépôt de la requête,
la Cour a procédé à un examen détaillé des échanges diplomatiques,
documents et déclarations pertinents. Elle a eﬀectué une analyse appro-
fondie des éléments de preuve, qui comprenaient de nombreux exemples
de la pratique oﬃcielle géorgienne et russe entre 1992 et 2008. Elle a jugé
que la plupart des documents et déclarations qui lui avaient été soumis ne
prouvaient pas l’existence d’un diﬀérend, car ils « ne cont[enaient] aucune
critique à l’encontre » du défendeur, ne s’apparentaient pas à une « alléga-
tion » à l’encontre de celui-ci, et n’étaient en aucune autre façon de nature
à attester l’existence entre les parties d’un diﬀérend susceptible de faire
l’objet d’un règlement judiciaire ; dans cette aﬀaire, la Cour a également
estimé que l’existence d’un diﬀérend était une question de fond et non de
forme ou de procédure (Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédé-
ration de Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I),
p. 84-91, par. 30-46).
   10. En l’aﬀaire Belgique c. Sénégal, la Cour a, de la même façon, exa-
miné méthodiquement les échanges diplomatiques qui avaient précédé le
dépôt de la requête aﬁn de vériﬁer si le Sénégal avait été dûment avisé du
diﬀérend. Elle a conclu que, au moment du dépôt de la requête, le diﬀé-
rend qui opposait les parties n’était pas relatif à des manquements à des
obligations relevant du droit international coutumier, et qu’elle n’avait
donc pas compétence pour statuer sur les demandes de la Belgique qui s’y
rapportaient (Questions concernant l’obligation de poursuivre ou d’extrader
(Belgique c. Sénégal), arrêt, C.I.J. Recueil 2012 (II), p. 433-435,
par. 24-26).
   11. Dans une autre aﬀaire importante, celle des Concessions Mavrom-
matis en Palestine, la Cour permanente de Justice internationale a consi-
déré qu’un diﬀérend était « un désaccord sur un point de droit ou de fait,

C.I.J. Recueil 1974, p. 476, par. 58, citant Interprétation des traités de paix conclus avec la
Bulgarie, la Hongrie et la Roumanie, première phase, avis consultatif, C.I.J. Recueil 1950,
p. 74.
   4 Ibid., p. 38, par. 4, citant Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria

c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328.

                                                                                          220

        armes nucléaires et désarmement (op. ind. bhandari)              472

une contradiction, une opposition de thèses juridiques ou d’intérêts »
entre des parties (Concessions Mavrommatis en Palestine, arrêt no 2, 1924,
C.P.J.I. série A no 2, p. 11).
   12. Il convenait donc de reprendre les documents, pièces de procédure
et arguments des Parties pour déterminer s’il existait eﬀectivement un dif-
férend entre elles au moment du dépôt de la requête.
   13. Les déclarations faites par les Iles Marshall dans leur requête et à
l’audience. Aux paragraphes 35 à 37 de sa requête, la République des
Iles Marshall (ci-après, les « Iles Marshall ») résume son interprétation du
comportement de l’Inde en matière de désarmement nucléaire. Pour le
bénéﬁce du lecteur, ces paragraphes sont reproduits ci-après in extenso
aﬁn de montrer que la description du demandeur était dépourvue de toute
ambiguïté.
       « L’Inde a … toujours voté en faveur de la résolution de l’Assem-
    blée générale dans laquelle celle-ci se félicitait de la conclusion de la
    Cour relative à l’obligation de désarmement. Elle aﬃrme qu’elle n’a
    jamais contribué à la diﬀusion des technologies sensibles et ajoute
    qu’elle met à jour ses réglementations concernant les contrôles à l’ex-
    portation et prend des mesures pour renforcer la sécurité nucléaire,
    se conformant ainsi aux eﬀorts internationaux pour empêcher que
    d’autres Etats et entités ne se procurent des armes nucléaires.
       L’Inde soutient l’ouverture de négociations sur un désarmement
    nucléaire complet dans le cadre de la conférence du désarmement.
    Elle vote également en faveur des résolutions de l’Assemblée générale
    des Nations Unies exhortant les Etats à négocier une convention
    relative aux armes nucléaires, notamment les résolutions intitulées
    « Suite donnée à l’avis consultatif de la Cour internationale de Justice
    sur la licéité de la menace ou de l’emploi d’armes nucléaires » et celle
    récemment soumise au vote en 2013 et portant sur le suivi de la réu-
    nion de haut niveau de l’Assemblée générale sur le désarmement
    nucléaire. Dans cette dernière résolution, l’Assemblée générale
    demande « que des négociations commencent au plus tôt, dans le
    cadre de la conférence du désarmement, en vue de l’adoption rapide
    d’une convention globale » relative à l’interdiction et à l’élimination
    des armes nucléaires. Lors du vote de la résolution de 2012 créant un
    groupe de travail à composition non limitée chargé de faire avancer
    les propositions visant des négociations multilatérales sur le désarme-
    ment nucléaire, l’Inde s’est abstenue, avant de prendre part, par la
    suite, à ce groupe de travail.
       La toute première réunion de haut niveau de l’Assemblée générale
    des Nations Unies sur le désarmement nucléaire, que nous avons
    mentionnée au paragraphe précédent, s’est tenue le 26 sep-
    tembre 2013, en application d’une résolution de 2012 qui a reçu le
    soutien de l’Inde. Lors de cette réunion, M. Salman Khurshid,
    ministre des aﬀaires extérieures de l’Inde, a replacé le soutien de
    celle-ci au désarmement nucléaire dans le contexte du « plan d’action

                                                                         221

         armes nucléaires et désarmement (op. ind. bhandari)                    473

     [de M. Rajiv Gandhi] pour hâter l’avènement d’un ordre mondial
     non violent et exempt d’armes nucléaires » de 1988. Il a précisé que la
     position de l’Inde était celle du « non-recours en premier à l’arme
     nucléaire », soutenu que l’Inde « refus[ait] de prendre part à une
     course à l’armement, y compris à une course aux armements
     nucléaires » et fait observer que « la proposition [de l’Inde] visant
     l’adoption d’une convention interdisant l’emploi des armes nucléaires
     était toujours valide ». » 5
  14. Les Iles Marshall ont reconnu dans leurs écritures et plaidoiries
que le comportement de l’Inde était en eﬀet favorable au désarmement et
que celle-ci l’avait aﬃrmé publiquement à plusieurs reprises. Par la voix
de leur agent, elles ont déclaré ce qui suit au sujet de ce comportement
avant le dépôt de la requête :
        « A cet égard, je soumets à la Cour la citation suivante : « La pro-
     duction d’armes capables de faire disparaître l’humanité tout entière
     ne peut se justiﬁer d’aucune manière, ni être autorisée par le droit
     international. » [Cette] citation … à laquelle les Iles Marshall sous-
     crivent pleinement, n’est autre qu’une citation de l’Inde et, plus pré-
     cisément, de l’exposé écrit que cet Etat avait présenté à la Cour
     le 20 juin 1995, dans le cadre de la procédure consultative sur la
     Licéité de la menace ou de l’emploi d’armes nucléaires.
        Les juristes qui sont présents aujourd’hui examineront les argu-
     ments du défendeur concernant la compétence, mais je souhaite pour
     ma part exposer quelques faits supplémentaires qui, je pense, seront
     utiles à la Cour. Ainsi, l’Inde est également convenue dans son
     exposé oﬃciel de 1995 que les armes nucléaires ne pouvaient être
     produites à des ﬁns de dissuasion parce que celle-ci « fait horreur à la
     conscience de l’humanité » et « qu’il faut commencer par le désarme-
     ment, … celui-ci d[evant] prendre le pas sur la dissuasion »
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Les Iles Marshall ont oﬃciellement et publiquement déclaré, à la
     conférence sur l’impact humanitaire des armes nucléaires qui s’est
     tenue au Mexique au mois de février 2014, que les Etats dotés d’arse-

   5 Requête des Iles Marshall (RIM), par. 35-37, citant la résolution A/RES/68/42 du

5 décembre 2013 de l’Assemblée générale des Nations Unies ; déclaration du premier
ministre de l’Inde, M. Manmohan Singh, au sommet de Séoul sur la sécurité nucléaire,
27 mars 2012, consultable en anglais à l’adresse http://www.mea.gov.in/Speeches-
Statements.htm?dtl/19078/ ; « Nuclear Security Summit National Progress Report »,
27 mars 2012, consultable en anglais à l’adresse http://www.mea.gov.in/bilateral-
documents.htm?dtl/19074/; déclaration du ministre des aﬀaires extérieures de l’Inde,
M. Salman Khurshid, à la réunion de haut niveau de l’Assemblée générale sur le désar-
mement nucléaire, 68e session de l’Assemblée générale des Nations Unies, New York,
26 septembre 2013, consultable en anglais à l’adresse http://www.un.org/en/ga/
68meetings/nucleardisarmament/pdf/IN_en.pdf ; résolutions A/RES/68/42, 5 décembre
2013 ; A/RES/68/32, 5 décembre 2013 ; A/RES/67/56, 3 décembre 2012 ; Nations Unies,
doc. A/67/PV 48, p. 20-21 ; A/RES/67/39, 3 décembre 2012.

                                                                                222

           armes nucléaires et désarmement (op. ind. bhandari)                      474

       naux nucléaires manquaient à leurs obligations juridiques au regard
       du droit international coutumier. Une délégation oﬃcielle de l’Inde
       — Etat possédant sans conteste un arsenal nucléaire — participait à
       cette conférence. Or, dans la déclaration qu’elle a faite devant cette
       conférence, l’Inde a notamment conﬁrmé ce qui suit :
             « Nous ne saurions accepter la logique suivant laquelle quelques
          nations auraient le droit d’assurer leur sécurité en menaçant la
          survie de l’humanité. Ce ne sont pas seulement ceux qui vivent par
          l’épée nucléaire qui, à dessein ou par défaillance, périront un jour
          par l’épée ; c’est l’humanité tout entière qui périra. ». » 6
   15. Le demandeur reconnaît que, en cette unique occasion où il aurait
formulé sa réclamation, celle-ci ne s’est pas heurtée à l’opposition du
défendeur. Au contraire, l’Inde a soutenu sans interruption, et dès avant
son indépendance, la cause du désarmement nucléaire, soutien qui s’est
exprimé sous la forme de mesures et d’actions concrètes dans les instances
internationales concernées, notamment l’Assemblée générale et le Comité
du désarmement. L’avis consultatif de la Cour de 1996 sur les armes
nucléaires a clairement établi que l’obligation de négocier en vue du
désarmement nucléaire était une obligation de résultat et non de moyens.
Elle impose donc aux membres de la communauté internationale de
prendre des mesures concrètes à cette ﬁn ; celles que l’Inde a adoptées sont
détaillées dans les annexes de son contre-mémoire.

  16. En 2013, le ministre des aﬀaires extérieures de l’Inde a déclaré
devant l’Assemblée générale des Nations Unies que, même avant l’indé-
pendance,
       « depuis l’époque où nous luttions pour notre liberté, nous nous
       sommes toujours engagés en faveur de l’élimination totale de toutes
       les armes de destruction massive. Le Mahatma Gandhi, père de notre
       Nation, a été touché par la tragédie d’Hiroshima et de Nagasaki
       [lorsque des armes nucléaires ont été utilisées pour la première fois en
       1945]. Dans ses écrits, il a estimé que le recours à la bombe atomique
       pour détruire à grande échelle les hommes, les femmes et les enfants
       était à ses yeux la forme la plus diabolique d’utilisation de la science. » 7
   17. Cette position n’a pas varié depuis, quels que soient les partis et les
responsables politiques qui se sont succédé pour gouverner et représenter
le pays.
   18. L’Inde a aﬃrmé qu’elle souscrivait pleinement à l’objectif d’un
monde exempt d’armes nucléaires devant être atteint par un désarmement

   6  CR 2016/1, p. 18-19, par. 11, 12 et 14.
   7  Déclaration du ministre des aﬀaires extérieures de l’Inde, M. Salman Khurshid, à la
réunion de haut niveau de l’Assemblée générale sur le désarmement nucléaire, 68e session
de l’Assemblée générale des Nations Unies, New York, 26 septembre 2013 ; contre-mémoire
de l’Inde (CMI), annexe 6.

                                                                                    223

           armes nucléaires et désarmement (op. ind. bhandari)             475

nucléaire universel, vériﬁable et non discriminatoire. Son coagent,
M. Gill, a déclaré que l’Inde avait pour position que tous les Etats
devaient œuvrer de concert à la réalisation d’un désarmement nucléaire
mondial, non discriminatoire et vériﬁable, et ajouté qu’il fallait mettre en
place un processus échelonné procédant d’un engagement universel sous-
crit par tous les Etats et s’inscrivant dans un cadre multilatéral non discri-
minatoire et convenu, par tous les Etats également, au niveau mondial. Il
a en outre fait valoir que l’Inde souscrivait aux principes d’une force de
dissuasion minimale crédible, du non-recours en premier et du non-
recours aux armes nucléaires contre des Etats qui n’en sont pas dotés,
tels que la République des Iles Marshall.
   19. Le premier premier ministre de l’Inde indépendante, Jawaharlal
Nehru, a aussi été parmi les premiers dirigeants du monde à se préoccu-
per de l’utilisation des armes nucléaires et à appeler à des négociations
en vue de leur interdiction et de leur élimination. Ainsi, dès le 2 avril 1954,
il déclarait devant le Parlement indien : « Nous savons que leur utilisation
menace l’existence de l’homme et de la civilisation » (déclaration devant la
Lok Sabha (chambre basse du Parlement indien), 2 avril 1954, annexe 3
du contre-mémoire de l’Inde).
   20. Le coagent de l’Inde, M. Gill, a rappelé que,
      « [e]n 1961, c’est à l’instigation de l’Inde et du Canada que l’Union
      soviétique et les Etats-Unis ont assumé la coprésidence du premier
      organe permanent de négociation du désarmement nucléaire, le
      Comité des dix-huit puissances sur le désarmement, ancêtre de
      l’actuelle conférence du désarmement » 8.
  21. Il a également déclaré ce qui suit à la Cour :
         « [L]e programme nucléaire de l’Inde est parmi les plus anciens, et
      c’est dans un réacteur indien que la masse critique a été atteinte pour
      la première fois, en Asie, en 1956. En dehors des quatre Etats qui
      étaient alors dotés de l’arme nucléaire, l’Inde, en 1965, était le seul
      pays à être équipé d’installations de retraitement chimique permet-
      tant d’obtenir par séparation isotopique d’importantes quantités de
      plutonium. L’Inde s’est ensuite dotée en 1969 de sa première centrale
      nucléaire. Son programme nucléaire se distingue de ceux des autres
      Etats dotés de l’arme nucléaire en ce qu’il privilégie les avancées
      technologiques plutôt que la production d’armes.
         Il y a de longue date en Inde un consensus sur les questions
      nucléaires, qui se manifeste par l’adhésion au principe du désarme-
      ment nucléaire universel et non discriminatoire et le souci de sauve-
      garder la sécurité du pays dans un monde nucléarisé en réservant les
      choix qui s’oﬀrent à lui et préservant les moyens dont il dispose. » 9


  8   CR 2016/4, p. 15, par. 5.
  9   Ibid., p. 16, par. 7-8.

                                                                           224

            armes nucléaires et désarmement (op. ind. bhandari)                    476

  22. Et M. Gill de conclure :
           « Le caractère essentiel de ce fait est également illustré par la posi-
        tion de l’Inde selon laquelle la première étape sur la voie conduisant
        à un monde exempt d’armes nucléaires consiste à prendre un engage-
        ment universel et à s’accorder sur un cadre multilatéral mondial et
        non discriminatoire. [L’Inde reste prête] à concourir à la concrétisa-
        tion de ce noble objectif par [son] action au sein des instances multi-
        latérales compétentes. » 10
   23. En 1968, la première ministre Indira Gandhi s’est exprimée devant
le Parlement indien sur la question de la signature du traité sur la non-
prolifération et a décrit la situation en ces termes :
           « L’humanité se trouve aujourd’hui à la croisée des chemins, en ce
        qu’elle doit choisir entre la paix nucléaire et la guerre nucléaire. Il ne
        fait aucun doute qu’elle doit suivre la voie de la paix, mais le premier
        pas en ce sens semble encore bien loin. Il est donc indispensable que
        les Etats dotés d’armes nucléaires engagent le plus tôt possible des
        négociations sérieuses en vue d’adopter un ensemble de mesures
        menant au désarmement nucléaire. » 11
   24. En 1965 et 1966, le négociateur de l’Inde, V. C. Trivedi, a fait plu-
sieurs déclarations à la conférence du comité des dix-huit puissances sur
le désarmement, dans lesquelles il a réitéré l’engagement de l’Inde en
faveur du désarmement nucléaire (déclarations du négociateur de l’Inde,
V. C. Trivedi, à la conférence du comité des dix-huit puissances sur le
désarmement, les 12 août 1965, 15 février 1966, 10 mai 1966, 23 mai 1967
et 28 septembre 1967 ; CMI, annexes 13-17). En 1968, c’est l’ambassadeur
Azim Husain qui s’est exprimé dans le même sens devant cette conférence
ainsi que devant la commission politique des Nations Unies (déclarations
du 27 février 1968 à la conférence du comité des dix-huit puissances sur le
désarmement, CMI, annexe 19, et du 14 mai 1968 à la commission poli-
tique des Nations Unies, CMI, annexe 20).
   25. En mars 1967, rendant compte des déclarations faites devant le comité
des dix-huit puissances sur le désarmement, le ministre des aﬀaires étran-
gères, M. C. Chagla, a informé le Parlement indien des progrès accomplis
par ce comité, qui avait été chargé de négocier un traité international pour
prévenir la prolifération des armes nucléaires sur la base des grands prin-
cipes énoncés par l’Assemblée générale dans sa résolution 2028 (XX)
du 19 novembre 1965. Il a rappelé que « la position [de l’Inde] sur la ques-
tion de la non-prolifération des armes nucléaires a[vait] été communiquée à
plusieurs reprises au comité des dix-huit puissances sur le désarmement et à
l’Organisation des Nations Unies. Cette position demeur[ait] inchangée » 12.
   10 CR 2016/4, p. 19, par. 12.
   11 Déclaration faite le 5 avril 1968 par la première ministre Indira Gandhi devant la
Lok Sabha ; CMI, annexe 21.
   12 Déclaration du ministre des aﬀaires étrangères M. C. Chagla devant le Parlement

indien, 27 mars 1967 ; CMI, annexe 18.

                                                                                   225

            armes nucléaires et désarmement (op. ind. bhandari)                      477

  26. M. Chagla a en outre déclaré :
           « Le Gouvernement indien partage la vive inquiétude de la com-
        munauté internationale quant à la prolifération des armes nucléaires.
        Il souhaite qu’un accord soit rapidement dégagé sur un traité dans ce
        domaine, qu’il serait disposé à signer s’il répond aux principes de
        base établis par les Nations Unies. Il estime qu’un tel traité consti-
        tuerait un grand pas vers un désarmement général et complet, notam-
        ment en ce qui concerne les armes nucléaires, et doit concilier les
        points de vue tant des Etats dotés que des Etats non dotés d’armes
        nucléaires. » 13
   27. Le 9 juin 1988, le premier ministre Rajiv Gandhi a prononcé une
allocution très importante devant l’Assemblée générale des Nations Unies,
dans laquelle il proposait un plan d’action concret tendant à éliminer en
trois étapes et en vingt-deux ans toutes les armes nucléaires :

           « L’objectif de notre plan d’action est d’éliminer en trois étapes, au
        cours des vingt-deux prochaines années, toutes les armes nucléaires.
        Nous proposons ce plan à l’Organisation des Nations Unies en vue
        d’une mise en œuvre immédiate.
           Le désarmement nucléaire constitue certes l’élément central de
        chaque étape du plan, mais il est renforcé par des mesures complé-
        mentaires et d’autres dispositions visant à élargir ce processus à
        d’autres catégories d’armes. Ainsi, nous avons fait des propositions
        en vue d’interdire d’autres types d’armes de destruction massive.
        Nous avons suggéré des mesures tendant à empêcher la mise au point
        de nouveaux systèmes d’armes basés sur les nouvelles technologies.
        Nous nous sommes proposés de réduire le niveau des armes et des
        forces conventionnelles pour les ramener aux minimums requis par
        les impératifs de la défense. Nous avons avancé des idées susceptibles
        de faciliter la conduite des relations internationales dans un monde
        exempt d’armes nucléaires. » 14
  28. Si le plan d’action proposé par le premier ministre indien avait été
adopté, toutes les armes nucléaires auraient été détruites en 2010.
  29. Le 27 mai 1998, le premier ministre de l’Inde, M. Atal Bihari
Vajpayee, a prononcé devant l’Assemblée générale des Nations Unies un
discours dans lequel il a de nouveau évoqué la politique nucléaire de son
pays. Le passage pertinent en est reproduit ci-après :
          « Retenue et ouverture sont les maîtres mots de notre politique
        nucléaire, qui n’a violé aucun accord international ni en 1974 ni
        aujourd’hui en 1998. Au cours des dernières années, nos interlocu-
   13  CMI, annexe 18.
   14  Plan d’action pour un monde exempt d’armes nucléaires, soumis le 9 juin 1988 à la
troisième session extraordinaire de l’Assemblée générale des Nations Unies sur le désarme-
ment, p. 5 ; CMI, annexe 4.

                                                                                     226

         armes nucléaires et désarmement (op. ind. bhandari)                  478

     teurs ont été informés de nos préoccupations. La retenue dont nous
     avons fait preuve pendant vingt-quatre ans, après avoir fait connaître
     nos capacités en 1974, constitue en elle-même un exemple unique. La
     retenue, cependant, doit naître de la force. Elle ne doit pas naître de
     l’indécision ou du doute. La retenue ne vaut que lorsque le doute a
     été éliminé. La série d’essais menée par l’Inde a permis d’éliminer le
     doute. C’était une décision équilibrée dans la mesure où elle corres-
     pondait au minimum nécessaire pour maintenir ce qui constitue un
     élément irréductible de notre stratégie de sécurité nationale. Cette
     décision de notre Gouvernement s’inscrit donc dans la tradition de
     retenue qui caractérise notre politique depuis cinquante ans et doit
     être perçue comme telle. » 15
   30. M. Vajpayee a également réaﬃrmé que le désarmement nucléaire
mondial était le premier choix de l’Inde.
   31. Le 9 mai 2000, le ministre des aﬀaires extérieures a déclaré devant
le Parlement que l’Inde considérait que la non-prolifération ne pourrait
être réelle et durable que si elle reposait sur des accords fondés sur l’éga-
lité et la non-discrimination, qui seuls pouvaient contribuer à instaurer la
paix et la stabilité mondiales. Le 4 janvier 2003, le conseil des ministres
restreint chargé de la sécurité a examiné les progrès accomplis dans l’opé-
rationnalisation de la doctrine nucléaire de l’Inde et déclaré satisfaisante
la politique nucléaire du pays. En réponse aux déclarations du deman-
deur — les Iles Marshall —, tous les Etats dotés d’armes nucléaires ont
été invités à intensiﬁer leurs eﬀorts pour assumer leurs responsabilités en
vue d’un désarmement eﬀectif réalisé en toute sécurité.
   32. Le document de travail relatif au désarmement nucléaire établi par
l’Inde en 2006 appelle instamment à « l’élimination complète [des] armes
[nucléaires] » (Inde, document de travail relatif au désarmement nucléaire,
p. 4, initialement publié en 2006 comme document de la première Com-
mission de l’Assemblée générale des Nations Unies sous la cote A/C.1/61/5
et soumis à la Conférence du désarmement sous la cote CD/1816 en date
du 20 février 2007 ; CMI, annexe 1).
   33. Le 26 septembre 2013, le ministre des aﬀaires extérieures de
l’Inde a tenu les propos suivants devant l’Assemblée générale des Nations
Unies :
       « En tant que puissance nucléaire responsable, nous avons opté
     pour une politique de dissuasion minimale crédible et de non-recours
     en premier à l’arme nucléaire. Nous refusons de prendre part à la
     course aux armements, y compris dans le domaine nucléaire. Nous
     sommes disposés à négocier un traité global de non-recours en pre-
     mier à l’arme nucléaire et notre proposition tendant à l’adoption
     d’une convention interdisant l’emploi des armes nucléaires est tou-

  15 « Evolution de la politique nucléaire de l’Inde », document présenté devant la

Lok Sabha par le premier ministre Atal Bihari Vajpayee le 27 mai 1998, p. 6 ; CMI,
annexe 5, par. 18.

                                                                               227

          armes nucléaires et désarmement (op. ind. bhandari)                       479

     jours valable. Considérant par ailleurs que le désarmement nucléaire
     et la non-prolifération ne sont pas des objectifs contradictoires,
     nous sommes également résolus à œuvrer, de concert avec la commu-
     nauté internationale, pour atteindre notre objectif commun de non-
     prolifération, notamment par l’établissement de contrôles stricts à
     l’exportation des armes nucléaires et l’adhésion aux accords multila-
     téraux instaurant de tels régimes.
        Monsieur le président, le Mouvement des non-alignés, dont l’Inde
     est ﬁère d’être l’un des fondateurs, a proposé aujourd’hui d’engager
     sans tarder des négociations sur le désarmement nucléaire au sein de
     la conférence du désarmement. Nous nous joignons à cet appel. Tout
     en continuant d’accorder la priorité au désarmement nucléaire, nous
     sommes également favorables à la négociation, au sein de cette même
     instance et dans le respect des intérêts nationaux de l’Inde en matière
     de sécurité, d’un traité non discriminatoire et dont l’application
     pourra faire l’objet d’un contrôle international interdisant à l’avenir
     la production de matières ﬁssiles destinées à des armes nucléaires et
     à d’autres engins explosifs nucléaires. A cet eﬀet, nous œuvrerons
     pour que la conférence du désarmement, qui demeure l’enceinte mul-
     tilatérale unique de négociation en la matière, puisse reprendre dès
     que possible ses travaux sur le fond. » 16
   34. L’Inde a voté pour une résolution adoptée le 7 décembre 2015
par l’Assemblée générale des Nations Unies qui débute ainsi : « [c]onvain-
cue que la persistance des armes nucléaires fait planer une menace sur
l’humanité et sur toutes les formes de vie sur terre et considérant que la
seule protection contre une catastrophe nucléaire est l’élimination
complète des armes nucléaires et la certitude qu’il n’en sera plus jamais
fabriqué ».
   35. Renvoyant à l’annexe 9 du contre-mémoire, le coagent de l’Inde,
M. Gill, a clairement décrit la situation lorsqu’il a commenté ainsi à l’au-
dience les choix de vote sur cette question :

        « En conclusion, je tiens à réaﬃrmer qu’il n’existe aucun diﬀérend
     entre les Iles Marshall et l’Inde. Il ressort sans l’ombre d’un doute de
     l’annexe 9 du contre-mémoire de l’Inde que celle-ci a constamment
     voté pour les résolutions relatives à l’avis consultatif de la Cour par
     lesquelles l’Assemblée générale demande « à tous les Etats de s’ac-
     quitter immédiatement de cette obligation en engageant des négocia-
     tions multilatérales aﬁn de parvenir sans tarder à la conclusion d’une
     convention relative aux armes nucléaires interdisant la mise au point,
     la fabrication, l’essai, le déploiement, le stockage, le transfert, la
     menace ou l’emploi de ces armes et prévoyant leur élimination », et

   16 Déclaration du ministre des aﬀaires extérieures de l’Inde, M. Salman Khurshid, à la

réunion de haut niveau de l’Assemblée générale sur le désarmement nucléaire, 68e session
de l’Assemblée générale des Nations Unies, 26 septembre 2013 ; CMI, annexe 6.

                                                                                    228

           armes nucléaires et désarmement (op. ind. bhandari)                  480

    qu’elle est même allée jusqu’à se joindre à ses auteurs, alors que les
    Iles Marshall se sont la plupart du temps abstenues lors du vote, et
    ont même une fois voté contre. Ce fait illustre mieux que tout autre
    le caractère artiﬁciel du prétendu diﬀérend. » 17
  36. Par commodité, le tableau produit par le défendeur à l’annexe 9 du
contre-mémoire est reproduit ci-après :

 Vote sur la résolution relative à l’avis consultatif de la CIJ (2003-2012)

   Année            Inde coauteur               Vote                 Vote
                   de la résolution           de l’Inde       des Iles Marshall
    2003                  Oui                   Pour               Contre
    2004                  Oui                   Pour                Pour
    2005                  Oui                   Pour              Abstention
    2006                  Oui                   Pour              Abstention
    2007                  Oui                   Pour              Abstention
    2008                  Oui                   Pour              Abstention
    2009                  Oui                   Pour              Abstention
    2010                  Oui                   Pour              Abstention
    2011                  Oui                   Pour              Abstention
    2012                  Oui                   Pour              Abstention

   37. Le 24 février 2015, le représentant permanent de l’Inde a fait la
déclaration suivante à la conférence du désarmement au sujet de la poli-
tique de désarmement nucléaire de son pays :
        « L’Inde est fermement déterminée à mettre en œuvre un désarme-
     ment nucléaire universel, applicable à tous sans discrimination et
     vériﬁable. Elle estime que cet objectif peut être atteint par un proces-
     sus progressif, fondé sur un engagement universel et s’inscrivant dans
     un cadre multilatéral, consensuel et non discriminatoire. Ainsi que
     nous l’avons déjà dit, il importe d’engager un dialogue constructif
     permettant d’instaurer un climat de conﬁance entre tous les Etats
     dotés d’armes nucléaires et de réduire la place que celles-ci occupent
     dans les doctrines relatives à la sécurité et aux aﬀaires internatio-
     nales. Nous sommes d’avis que, en restreignant davantage l’utilisa-
     tion des armes nucléaires, on peut rendre d’autant moins probable
     cette utilisation, qu’elle soit délibérée, non intentionnelle ou acciden-
     telle, et contribuer ainsi à priver progressivement les armes nucléaires
     de leur légitimité, étape essentielle à leur élimination ﬁnale, comme
     on l’a vu avec les armes biologiques et chimiques. » 18
  17CR 2016/4, p. 18, par. 11.
  18Déclaration du représentant permanent de l’Inde auprès de la conférence du désar-
mement, M. D. B. Venkatesh Varma, 24 février 2015 ; CMI, annexe 10, par. 2.


                                                                                 229

           armes nucléaires et désarmement (op. ind. bhandari)                             481

   38. Cette déclaration de M. Varma exprimait ﬁdèlement la politique
nucléaire de l’Inde.
   39. La position adoptée par le défendeur dans son contre-mémoire et à
l’audience. Répondant en particulier à l’assertion du demandeur selon
laquelle celui-ci aurait mentionné le diﬀérend qui l’oppose à tous les
autres Etats dotés d’armes nucléaires, y compris l’Inde, au cours de la
deuxième conférence sur l’impact humanitaire des armes nucléaires, tenue
à Nayarit en février 2014, le défendeur a montré qu’en fait les positions
des Parties concordaient et qu’il n’existait pas de diﬀérend :
         « Or, à la lecture des déclarations faites par l’Inde et la République
      des Iles Marshall à cette conférence, il apparaît en réalité clairement
      que les positions exprimées par chacun des deux Etats sur la question
      du désarmement nucléaire, loin de « se heurte[r] à l’opposition mani-
      feste de l’autre », se rejoignaient. Ainsi, alors que la République des
      Iles Marshall appelait « toutes les puissances nucléaires [à] intensiﬁer
      leurs eﬀorts pour assumer leurs responsabilités en vue d’un désarme-
      ment eﬀectif réalisé en toute sérénité », l’Inde exprimait son soutien
      à la cause du désarmement nucléaire et réitérait son engagement
      en faveur de l’élimination totale des armes nucléaires de manière uni-
      verselle, non discriminatoire, progressive et vériﬁable, selon un calen-
      drier précis. » 19
   40. A l’audience, l’agent du défendeur, Mme Neeru Chadha, a réaﬃrmé
cette convergence de vues lorsqu’elle a déclaré que « les positions expri-
mées par les Parties lors de la conférence [de Nayarit en février 2014]
quant à la nécessité du désarmement nucléaire se trouvaient coïncider »
(CR 2016/4, p. 10-11, par. 12).
   41. Il ressort à l’évidence des extraits cités qu’il y a plus de convergence
que de divergence entre les positions déclarées des Parties. Le désarme-
ment nucléaire est certes une question complexe, et les positions des Par-
ties ne sont bien sûr pas identiques. Elles sont toutefois loin d’être
suﬃsamment divergentes pour accréditer l’existence d’un diﬀérend.


   19 CMI, p. 9, par. 13, citant MIM, par. 18 ; la déclaration de l’Inde à la deuxième

conférence sur l’impact humanitaire des armes nucléaires peut être consultée, en anglais, à
l’adresse http://www.mea.gov.in/Speeches-Statements.htm?dtl/22936/Statement_by_India_
at_the_Second_Conference_on_the_Humanitarian_Impact_of_Nuclear_Weapons_at_
Nayarit_Mexico ; celle des Iles Marshall peut l’être à l’adresse http://www.reachingcritical
will.org/images/documents/Disarmament-fora/nayarit-2014/statements/MarshallIslands.
pdf ; Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions
préliminaires, arrêt, C.I.J. Recueil 1962, p. 328 ; Activités armées sur le territoire du Congo
(nouvelle requête : 2002) (République démocratique du Congo c. Rwanda), compétence et
recevabilité, arrêt, C.I.J. Recueil 2006, p. 40, par. 90 ; Application de la convention interna-
tionale sur l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédération
de Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 84-85, par. 30 ; et
Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal), arrêt,
C.I.J. Recueil 2012 (II), p. 442, par. 46.


                                                                                           230

         armes nucléaires et désarmement (op. ind. bhandari)                    482

   42. La République des Iles Marshall et l’Inde poursuivent le même
objectif de désarmement et cherchent toutes les deux les moyens de parve-
nir à un monde exempt d’armes nucléaires. Elles déploient toutes les deux
d’importants eﬀorts en ce sens, et absolument rien ne permet de conclure
à l’existence d’un quelconque diﬀérend entre elles.
   43. Si l’on applique le Statut et la jurisprudence de la Cour aux docu-
ments et pièces de procédure qui lui ont été présentés, on parvient à l’in-
contestable conclusion qu’il n’existait pas de diﬀérend entre les Parties et
que, compte tenu des faits de l’espèce, la Cour n’avait pas compétence
pour statuer.
   44. Or, dans le présent arrêt, au lieu d’examiner ces aspects de près, la
majorité de la Cour a décidé de s’intéresser principalement au fait que le
défendeur n’avait pas connaissance du diﬀérend allégué, considérant que
ce qui était requis était que « [l]es éléments de preuve … montre[nt] que …
le défendeur avait connaissance, ou ne pouvait pas ne pas avoir connais-
sance, de ce que ses vues se heurtaient à l’« opposition manifeste » du
demandeur » (arrêt, par. 38).
   45. La Cour, lorsqu’elle examine la question de sa compétence, est
libre de choisir n’importe quelle exception soulevée par le défendeur,
et elle choisit habituellement la plus « directe et décisive ». Chris-
tian Tomuschat a clairement résumé la situation dans son commentaire
de l’article 36 du Statut de la Cour dans un manuel intitulé The Statute of
the International Court of Justice — A Commentary :
        « La Cour est libre de choisir les motifs d’incompétence ou
     d’irrecevabilité sur la base desquels elle rejettera une aﬀaire. Elle
     n’est pas tenue de suivre un ordre spéciﬁque, ni de se prononcer sur
     les questions de compétence avant les questions de recevabilité. Elle
     fonde généralement ses décisions sur le motif qu’elle estime le plus
     « direct et décisif ». Il semblerait logique que la Cour doive se pro-
     noncer par ordre de priorité sur les exceptions d’incompétence. Tou-
     tefois, un régime procédural aussi strict serait d’autant plus fâcheux
     que la limite entre les deux catégories d’exceptions dépend dans une
     certaine mesure d’une appréciation subjective. La Cour choisit donc
     le motif le plus approprié (« direct et décisif ») pour rejeter une
     aﬀaire. » 20

   46. Cette liberté a été aﬃrmée pour la première fois dans l’aﬀaire rela-
tive à Certains emprunts norvégiens (France c. Norvège), dans laquelle la
Cour a considéré que sa compétence était contestée pour deux motifs et
qu’elle était libre de fonder sa décision sur le motif qui, selon elle, était le
plus direct et décisif (Certains emprunts norvégiens (France c. Norvège),
arrêt, C.I.J. Recueil 1957, p. 25).


    20 C. Tomuschat, The Statute of the International Court of Justice — A Commentary

(2e éd.), p. 707, par. 138 ; notes de bas de page omises.

                                                                                 231

         armes nucléaires et désarmement (op. ind. bhandari)               483

   47. Depuis cette aﬀaire, la Cour a régulièrement conﬁrmé cette posi-
tion (voir, par exemple, Incident aérien du 27 juillet 1955 (Israël c. Bulga-
rie), arrêt, C.I.J. Recueil 1959, p. 146 ; Plateau continental de la mer
Egée (Grèce c. Turquie), arrêt, C.I.J. Recueil 1978, p. 16-17 ; Incident
aérien du 10 août 1999 (Pakistan c. Inde), compétence de la Cour, arrêt,
C.I.J. Recueil 2000, p. 24, par. 26 ; Licéité de l’emploi de la force
(Serbie-et-Monténégro c. Belgique), exceptions préliminaires, arrêt, C.I.J.
Recueil 2004 (I), p. 298, par. 46).
   48. En la présente espèce, lorsqu’elle a retenu le défaut de connaissance
du diﬀérend chez le défendeur comme motif principal de rejet de la
demande, la Cour semble, sauf le respect que je lui dois, avoir choisi de ne
pas privilégier l’élément le plus « direct et décisif ». Ce choix peut entraî-
ner de graves conséquences, car le demandeur pourra facilement mettre
ﬁn à ce défaut de connaissance en notiﬁant formellement le diﬀérend au
défendeur. Dans ce cas, les Iles Marshall pourraient simplement intro-
duire à nouveau la même instance devant la Cour. A mon sens, un tel
résultat n’était guère souhaitable et il aurait fallu l’empêcher. Le véritable
motif de rejet de l’aﬀaire aurait dû être l’absence de diﬀérend entre les
Parties. La majorité n’a examiné que la première exception présentée par
l’Inde et, même dans son examen de cette exception, elle n’a pas suﬃsam-
ment mis l’accent sur l’analyse des documents et pièces de procédure des
Parties, qui révélaient qu’il n’existait pas de diﬀérend entre elles.
   49. Les Parties ont déjà soumis une profusion de documents, pièces de
procédure et arguments. Compte tenu des faits de l’espèce, la Cour aurait
dû examiner les autres exceptions de l’Inde. Faute de quoi, une réintro-
duction de l’instance signiﬁerait que les eﬀorts, le temps et les moyens que
les Parties et la Cour ont dépensés pour régler cette question l’ont été en
pure perte.
   50. Un examen minutieux de l’ensemble des documents, pièces de pro-
cédure et arguments aboutit à l’irréfragable conclusion d’une absence de
diﬀérend entre les Parties. La majorité de la Cour aurait dû rejeter la
requête des Iles Marshall principalement pour ce motif.


                 Deuxième partie : les autres exceptions

  51. Compte tenu des faits de l’espèce, la Cour aurait dû examiner les
autres exceptions soulevées par le défendeur, à savoir :
1. le principe de l’Or monétaire, c’est-à-dire l’absence à l’instance de par-
   ties indispensables ;
2. le fait qu’un arrêt de la Cour en l’espèce n’aurait aucune conséquence
   pratique ; et
3. l’application des réserves nos 4, 5, 7 et 11 dont l’Inde a assorti la décla-
   ration qu’elle a faite en vertu de la clause facultative du paragraphe 2
   de l’article 36 du Statut de la Cour pour reconnaître comme obliga-
   toire la juridiction de celle-ci.

                                                                           232

         armes nucléaires et désarmement (op. ind. bhandari)                484

                         Principe de l’Or monétaire
   52. J’estime opportun de traiter très brièvement des autres exceptions
aﬁn de démontrer que celles-ci sont elles aussi fondamentales et que la
Cour aurait dû se prononcer sur elles.
   53. En ce qui concerne le principe de l’Or monétaire, l’Inde a fait valoir
qu’un arrêt de la Cour n’aurait aucune conséquence pratique en l’absence
d’autres parties indispensables.
   54. Dans leur requête, les Iles Marshall ont présenté un tableau qui
indique que l’Inde, le Pakistan et le Royaume-Uni, défendeurs dans les
trois aﬀaires en cause, possèdent moins de 3 % de l’ensemble des armes
nucléaires dans le monde (requête des Iles Marshall, p. 14). Les autres
pays, qui possèdent plus de 97 % de ces armes, n’étaient pas présents
devant la Cour, laquelle ne pouvait donc exercer sa compétence sur cette
question à leur égard. Or, il aurait été indispensable que ces autres pays,
qui possèdent une proportion aussi considérable de l’arsenal nucléaire
mondial, participent à l’instance.


   55. Le défendeur a en outre aﬃrmé qu’il ne pouvait unilatéralement
entamer des négociations en l’absence des autres grandes puissances
nucléaires.
   56. Comme l’a déclaré la Cour dans son avis consultatif de 1996 sur les
armes nucléaires, toute recherche réaliste d’un désarmement général et
complet nécessite la coopération de tous les Etats (Licéité de la menace ou
de l’emploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I),
p. 264, par. 100). Ce point a également été souligné par l’agent de l’Inde,
Mme Neeru Chadha, dans son introduction (CR 2016/4, 10 mars 2016,
p. 11, par. 18).
   57. Pour le défendeur, la question du désarmement nucléaire doit faire
l’objet d’un traité multilatéral, et une telle fonction législative n’est pas du
ressort de la Cour, mais « relève strictement de la compétence des ins-
tances intergouvernementales des Nations Unies » (CMI, par. 42).
   58. Cette exception était fondamentale, et la Cour aurait dû statuer sur
elle.

        Un arrêt de la Cour sur le fond n’aurait pas d’effet concret
   59. Dans une autre exception soulevée dans son contre-mémoire, l’Inde
aﬃrme qu’un arrêt de la Cour en l’espèce ne servirait aucun objectif légi-
time et n’aurait aucune conséquence pratique. Elle fait tout d’abord valoir
qu’un tel arrêt ne pourrait contraindre la majorité des Etats dotés d’armes
nucléaires qui n’acceptent pas la compétence de la Cour à négocier avec
l’Inde ; et que « [p]rescrire unilatéralement à [celle-ci] de mener des négo-
ciations sans que cette décision ne s’applique également à d’autres Etats
n’aurait pas de sens ». L’Inde ajoute qu’au demeurant un tel arrêt serait
sans objet, étant donné qu’elle a toujours fait fermement part de sa

                                                                            233

           armes nucléaires et désarmement (op. ind. bhandari)                          485

volonté de poursuivre des négociations sur un désarmement nucléaire
complet dans le cadre de la Conférence du désarmement (CMI, par. 88-90).
  60. Cette exception méritait également que la Cour statue sur elle.

                                         Réserves
       Applicabilité de la quatrième réserve de l’Inde (différends relatifs
             à des situations d’hostilités ou à la légitime défense)
  61. La quatrième réserve de l’Inde exclut de la juridiction de la Cour

       « [l]es diﬀérends relatifs ou ayant trait à des faits ou à des situations
       d’hostilités, à des conﬂits armés, à des actes individuels ou collectifs
       accomplis en légitime défense, à la résistance à l’agression, à l’exécu-
       tion d’obligations imposées par des organes internationaux et autres
       faits, mesures ou situations connexes ou de même nature qui concernent
       ou ont concerné l’Inde ou peuvent la concerner dans l’avenir » 21.
   62. L’Inde soutient que les mesures prises pour assurer sa légitime
défense sont couvertes par cette quatrième réserve. De l’avis du défen-
deur, sont donc exclus de la compétence de la Cour tous les diﬀérends
relatifs aux armes quelles qu’elles soient, y compris nucléaires, que l’Inde
pourrait décider de posséder ou développer aux ﬁns de se protéger contre
des actes d’hostilités, des conﬂits armés, des actes d’agression et autres
faits ou situations connexes.
   63. L’Inde ajoute que les Iles Marshall ont cherché à limiter de manière
artiﬁcielle le champ d’application de sa réserve à des situations particu-
lières d’emploi de la force. Or, selon elle, une telle interprétation ne res-
pecte pas le sens ordinaire des termes employés dans ladite réserve — en
particulier, l’Inde a délibérément employé des termes d’une portée très
large — et est contraire à l’intention qui la sous-tend, à savoir d’exclure
de la compétence de la Cour toute question concernant la sécurité natio-
nale et la légitime défense (CMI, par. 54-62).
   64. Cette exception était fondamentale, et la Cour aurait dû statuer sur
elle.

              Applicabilité de la cinquième réserve de l’Inde
 (acceptation de la juridiction uniquement aux fins du différend ou moins
               de douze mois avant le dépôt de la requête)
  65. La cinquième réserve de l’Inde exclut de la compétence de la Cour
       « [l]es diﬀérends à l’égard desquels toute autre partie en cause a
       accepté la juridiction obligatoire de la Cour internationale de Justice
       uniquement pour ce qui concerne lesdits diﬀérends ou aux ﬁns de
       ceux-ci ; ou lorsque l’acceptation de la juridiction obligatoire de la
  21   Déclaration d’acceptation par l’Inde de la juridiction obligatoire de la Cour.

                                                                                        234

           armes nucléaires et désarmement (op. ind. bhandari)                          486

       Cour au nom d’une autre partie au diﬀérend a été déposée ou ratiﬁée
       moins de douze mois avant la date du dépôt de la requête par laquelle
       la Cour est saisie du diﬀérend » 22.
   66. L’Inde soutient dans son contre-mémoire que les Iles Marshall ont
accepté la juridiction de la Cour aux seules ﬁns du diﬀérend en cause et
que sa cinquième réserve trouve donc à s’appliquer. Elle note à cet égard
que les Iles Marshall ont déposé leur déclaration d’acceptation de la juri-
diction obligatoire de la Cour le 24 avril 2013 et la requête en la présente
aﬀaire, le 24 avril 2014 ; cela démontre à son avis que « la déclaration
avait été soigneusement conçue pour permettre à la République des
Iles Marshall de déposer sa requête concernant ce diﬀérend artiﬁciel, ce
qu’elle a fait avec une précipitation tout à fait indue » (CMI, par. 64-71).
   67. Le défendeur ajoute que cette chronologie révèle au demeurant
que la requête des Iles Marshall a été déposée un jour avant l’expiration
du délai de douze mois ﬁxé dans la cinquième réserve de sa déclaration,
ce qui constitue, à lui seul, un motif de rejet de ladite requête (ibid.,
par. 72).
   68. Cette exception aurait également dû être examinée.

          Applicabilité de la septième réserve de l’Inde (interprétation
                     ou application d’un traité multilatéral)
   69. La septième réserve de l’Inde prévoit que la Cour n’est pas compé-
tente pour trancher « [l]es diﬀérends relatifs à l’interprétation ou à l’appli-
cation d’un traité multilatéral, à moins que toutes les parties au traité ne
soient également parties à l’aﬀaire dont la Cour est saisie ou que le Gou-
vernement indien n’accepte spécialement la juridiction de la Cour » 23.
   70. L’Inde considère que sa septième réserve est également applicable
en l’espèce, du fait que le véritable objectif poursuivi par la requête est
d’amener la Cour à déclarer qu’elle viole des obligations découlant de
l’article VI du TNP. Elle soutient que l’objet de l’aﬀaire, tel que les
Iles Marshall l’ont déﬁni dans leur mémoire, concerne la question de
savoir si l’article VI du TNP a donné naissance à un principe général de
désarmement applicable erga omnes ; le diﬀérend allégué est donc relatif à
l’interprétation et l’application du TNP.
   71. L’Inde ajoute que le contexte juridique de la présente espèce diﬀère
sur deux points de celui de l’aﬀaire des Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique) : i) alors que, dans cette dernière aﬀaire, les Etats-Unis invoquaient
la violation de traités ayant « codiﬁé » le droit international coutumier, les
Iles Marshall invoquaient en l’espèce une obligation du droit internatio-
nal coutumier « ancré[e] » dans l’article VI du TNP, dont l’interprétation
était ainsi nécessairement attendue de la Cour ; ii) tandis que la réserve

  22   Déclaration d’acceptation par l’Inde de la juridiction obligatoire de la Cour.
  23   Ibid.

                                                                                        235

           armes nucléaires et désarmement (op. ind. bhandari)                          487

américaine excluait les « diﬀérends résultant d’un traité multilatéral »,
celle de l’Inde, plus générale, excluait les « diﬀérends relatifs à l’interpré-
tation ou à l’application d’un traité multilatéral », et constituait par
conséquent un obstacle à la compétence de la Cour pour connaître de
diﬀérends qui, comme c’était le cas en l’espèce, portent sur l’interpréta-
tion d’un traité ou supposent une telle interprétation (CMI, par. 74-82).
   72. Cette exception aurait dû être examinée par la Cour.

        Applicabilité de la onzième réserve de l’Inde (différends dont
  les fondements seraient antérieurs à la date de la déclaration de l’Inde)
   73. La onzième réserve de l’Inde exclut de la compétence de la Cour
« [l]es diﬀérends antérieurs à la date de la présente déclaration, y compris
les diﬀérends dont les fondements, les motifs, les faits, les causes, les ori-
gines, les déﬁnitions, les raisons ou les bases existaient avant cette date,
quand bien même la Cour en serait saisie ou avisée à une date ultérieure » 24.
   74. L’Inde soutenait dans son contre-mémoire que cette réserve avait
une portée particulièrement étendue et excluait de la juridiction de la
Cour tout diﬀérend dont l’origine était antérieure à la date du dépôt de sa
déclaration en 1974, comme c’était le cas en l’espèce. Elle rappelait à cet
égard que c’est en 1968 qu’elle a refusé de signer le TNP et d’assumer les
obligations qui en découlaient ; elle en concluait que son prétendu man-
quement à l’obligation de négocier le désarmement nucléaire constituait
une cause qui existait avant sa déclaration de 1974 et ne pouvait, par
conséquent, faire l’objet d’une requête devant la Cour (ibid., par. 83-87).
   75. Cette exception soulevée par le défendeur était fondamentale, et la
Cour aurait dû statuer sur elle.
   76. Sur la base de l’ensemble des pièces versées au dossier, on peut
aﬃrmer sans risque d’erreur que l’engagement de l’Inde en faveur du
désarmement a été constant. En faisant droit à la première exception sou-
levée par l’Inde, la majorité de la Cour aurait dû dire clairement dans
l’arrêt que les documents et pièces de procédure des Parties ne permet-
taient pas d’établir qu’existait entre elles un diﬀérend au moment du
dépôt de la requête.

                                                    (Signé) Dalveer Bhandari.




  24   Déclaration d’acceptation par l’Inde de la juridiction obligatoire de la Cour.

                                                                                        236

